Citation Nr: 0531426	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  04 07-334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for lower back 
disability. 

2.  Entitlement to service connection for bilateral leg 
disability. 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Rose, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1982 to May 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.

The veteran appeared before the undersigned Veterans Law 
Judge at hearing at the RO in June 2005.  The veteran's 
motion for advancement on the docket was granted in July 
2005.  


FINDINGS OF FACT

1.  Giving the veteran the benefit of the doubt, the 
objective and competent medical evidence demonstrates that 
his lower back disability is attributable to his active 
military service.

2.  There is no competent medical evidence demonstrating a 
diagnosable bilateral leg disability.    
  


CONCLUSIONS OF LAW

1.  Resolving doubt in the veteran's favor, lower back 
disability began during active service.  38 U.S.C.A. §§ 1110, 
1131, 5103-5103A, 5107 (West Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2005).

2.  Bilateral leg disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1131, 5102, 
5103, 5103A, 5107 (West Supp. 2005); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, VA fully notified the veteran of what is 
required to substantiate his claims in a June 2003 VCAA 
letter.  Together, the VCAA letter and February 2004 
statement of the case (SOC) provided the veteran with a 
summary of the evidence, the applicable laws and regulations 
and a discussion of the facts of the case.  VA specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  Additionally, the veteran was requested 
to submit any evidence in his possession.  No other evidence 
was identified or submitted by the veteran.  It is therefore 
the Board's conclusion that the veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claims, and to respond to VA notices.  The 
duty to notify the appellant was satisfied under the 
circumstances of this case.  38 U.S.C.A. § 5103.  Supra, 
Mayfield.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the pertinent evidence includes the 
numerous service medical records, VA treatment records, 
private medical records, a VA etiology opinion dated in 
October 2005, as well as written statements and testimony 
from the veteran.  It does not appear that there are any 
other additional records that are necessary to obtain before 
proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  
II.  Service Connection

The veteran is claiming service connection for lower back 
disability and bilateral leg disability.  Service connection 
may be granted for disability arising from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1131 (West Supp. 2005).  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Service connection may be 
also granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005).  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Regardless of the theory of entitlement, however, the 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131; see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It 
is well settled that in order to be considered for service 
connection, a claimant must first have a disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted 
that Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents 
resulted in disability.  See also Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West Supp. 2005).  A veteran is entitled to the benefit of 
the doubt when there is an approximate balance of positive 
and negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Lower Back Disability

Upon review, service medical records show that the veteran 
was treated for lower back pain in February 1985, exacerbated 
by stepping into a hole.  Examination revealed that his 
paravertebral muscles were rigid and tender at the L4-5 level 
with demonstrated decreased spine flexion at the waist 
secondary to pain.  The diagnosis was low back pain with 
instructions for light duty work.  Follow-up treatment in 
February 1985 noted subjective complaints of pain running 
down the veteran' hip to the dorsal side of the leg and his 
foot.

Based upon the evidence of in-service treatment for lower 
back problems and the significant private and VA medical 
evidence of a current lower back disability, the Board 
requested a medical etiological opinion as to whether the 
veteran's current lower back disability was related to 
service. 

The VA medical etiological opinion was received in October 
2005.  The examiner opined that the veteran sustained a 
lumbosacral injury to the lower lumbar discs and soft tissues 
during active military service, which caused local lumbar 
pain and tenderness, and sciatica down to his foot.  The 
examiner also addressed the intercurrent injury sustained in 
May 1989, following active duty service.  The examiner 
indicated that although the veteran partially recovered from 
the in-service back injury, he believed that he suffered from 
an impaired, weakened lower lumbar spine, making him prone to 
further injuries.  In his opinion, the intercurrent injury in 
May 1989 was more likely than not an aggravation of a pre-
existing service injury.  

The Board finds the examiner's opinion to be competent 
medical evidence as it clear that the examiner extensively 
reviewed the veteran's claims folder and the opinions 
expressed were supported by the record.  Furthermore, the 
Board finds the veteran's statement in his notice of 
disagreement, and testimony before the undersigned Judge, 
that his chronic lower back problems continued from active 
military service are credible and consistent with the above 
examiner's findings.  

Based upon the above information and giving the benefit of 
the doubt to the veteran, the Board finds that the veteran's 
lower back disability began in active military service, was 
chronic following active military service, and was otherwise 
related to active military service.  

Bilateral Leg Problems

Service medical records showed treatment for both right and 
left legs during service.  A June 1984 clinical record noted 
cramps in the posterior thighs and lower back.  Examination 
revealed no abnormalities.  The diagnosis was early 
dehydration.  Clinical record dated in November 1984 
indicated that the veteran complained of right thigh pain for 
four days after stepping in a hole while playing a football 
game.  The veteran stated that the pain was throbbing from 
about the top of the knee to the thigh and along a straight 
line.  Following examination, the examiner indicated that the 
veteran had a muscle strain.  The veteran was instructed to 
take aspirin as needed and apply an Ace wrap and Ben Gay.  

A February 1985 clinical record noted left leg pain for three 
days, including left knee pain.   The veteran complained that 
the pain ran from his hip, down his inside leg, to his foot.  
Examination revealed limited range of motion with extension 
and flexion guarded.  The left thigh also was inflamed.  The 
examiner diagnosed a left strain of the thigh tendon.  
Clinical records dated in March 1985 and April 1985 also note 
complaints of left knee and left leg pain.  

While service medical records revealed treatment for 
bilateral leg problems, post-service medical evidence failed 
to show a current disability for either leg.  A private 
medical record dated in June 1988 noted treatment for a 
pulled muscle in the left leg, but no resulting chronic 
diagnosis given.  Moreover, despite complaints of leg pains 
in both the private and VA medical records after service, 
there were no clinical findings that demonstrated a 
diagnosable bilateral leg condition for his pain.  

The Board recognizes the veteran's assertions that his 
bilateral leg problems warrant service connection.  The 
veteran is competent as a layperson to report that on which 
he has personal knowledge.  See Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  However, there is no evidence of record 
that the veteran has specialized medical knowledge to be 
competent to offer medical opinion as to diagnosis, cause, or 
etiology of the claimed disabilities.  See Grottveit v. Brown 
, 5 Vet. App. 91. 93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

Other than the veteran's contentions, the record contains no 
competent evidence of a chronic bilateral leg disability in 
service, or of a current diagnosis of bilateral leg 
disability.  As noted previously, without competent medical 
evidence demonstrating a current diagnosed chronic 
disability, the claim must be denied.  38 C.F.R. § 3.303; 
Brammer, 3 Vet. App. 223.  Although leg pain is noted in the 
post-service medical records, pain is not a disability for VA 
compensation purposes.  38 C.F.R. § 3.303 (2005).  As such, 
the Board concludes that the preponderance of the evidence is 
against a finding that the veteran has a current bilateral 
leg disability for VA compensation purposes.  Based upon the 
above, there is also no reasonable possibility exists that an 
examination involving the claimed disabilities would aid in 
substantiating the veteran's claim.  See Duenas v. Principi, 
18 Vet. App. 512 (2004).  In short, the veteran's service 
connection claim for bilateral leg disability is denied.   


ORDER

Entitlement to service connection for lower back disability 
is granted. 

Entitlement to service connection for bilateral leg 
disability is denied. 



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


